CLOPTON, J.
The declaration of exemptions would have been admissible in evidence, as an admission by Jane Moody, one of the plaintiffs, that she adopted and acted upon the alleged partition, and claimed the lands allotted to her, if proof had been made that she signed or verified the declaration, or a properly certified transcript of the record of the Probate Court had been offered. The bill of exceptions, which purports to set out all the evidence, fails to show that such proof was made or proposed, or that such transcript was offered. We can not make presumptions against the statements of the record, to put the court in error.
Though there may be error in some of the charges given, and in the refusal to give some of those requested by the defendants, the exceptions, being taken in mass, are too general to avail appellants. The instructions given and refused are not properly presented for consideration. — Bedwell v. Bedwell, 77 Ala. 587, where the exceptions are taken in substantially the same language.
Affirmed.